DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the preliminary amendment filed on 10/01/2020. Claims 1 – 10 are currently pending and hereinafter examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one-way means (96) arranged … downstream of the thrust load pick-up rod” must be shown or the feature(s) canceled from the claim(s).  Applicant specification on page 4, ll. 6-8, states that downstream is relative to the main flow direction of the gases through the engine which is from left to right in fig. 3.  Check valve 96 is mostly upstream of rod 24 in fig. 3 relative to the main flow.  No new matter should be entered.  Also see 35 USC 112 section below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
in line 6 of claim 5 change “this rod” to - - the thrust load pick-up rod - - or similar (it is noted that this change should be consistent with any changes regarding section 35 USC 112 section relative to claim 5); and  
in line 3 of claim 7 change “the rod” to - - the thrust load pick-up rod - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aircraft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for an aircraft engine assembly that may or may not be already installed on an aircraft.
In lines 7 and 9 of claim 1, and in claim 10, it appears that only one thrust rod is being positively claimed.  The metes and bounds of claims 1 and 10 are unclear because it is not clear if one or two thrust rods are required to infringe the claim in the scenario wherein only one thrust rod includes a hollow internal zone.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (i.e., “at a low pressure compressor (5) belonging to a low pressure spool (60a) of the turbomachine”) are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the instant quoted limitation is considered optional and not a claim requirement.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (i.e., “flexible”) are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the instant quoted limitation is considered optional and not a claim requirement.
Claim 5 recites “the thrust load pick-up rod” in line 4.  In the scenario applicant is positively claiming both thrust load pick-up rods in claim 1, it is unclear which one of both rods is being referred to in claim 5.
Claim 7 recites “the rod” in line 3.  In the scenario applicant is positively claiming both thrust load pick-up rods in claim 1, it is unclear which one of both rods is being referred to in claim 7.
The meaning of the phrase “one-way means (96) arranged … downstream of the thrust load pick-up rod” of claim 8 is unclear in light of applicant disclosure.  Applicant specification on page 4, ll. 6-8, states that downstream is relative to the main flow direction of the gases through the engine which is from left to right in fig. 3.  Rather check valve 96 appears to be downstream of the load pick-up rod 24 relative to the flow of lubricant in tube 92.  Claim 8 is interpreted relative to the flow of lubricant. 
Claim 8 recites “the rod” in line 3.  In the scenario applicant is positively claiming both thrust load pick-up rods in claim 1, it is unclear which one of both rods is being referred to in claim 8.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. US 20180283199 A1 (Karnofski) in view of US 20160215654 A1 (Ancuta) and US 20130291514 A1 (Suciu).
Regarding claim 1, Karnofski discloses (see figs 1A, 1B and 4B; and fig. 4A below) an aircraft engine assembly (100) comprising: a dual flow (see fig. 1A wherein there is a core flow into compressor 102 and a fan 100 flow bypassing compressor 102) turbomachine (1) 132 as well as an attachment pylon (2) for the turbomachine 132 (see fig. 1B) for attaching the turbomachine to a wing element of an aircraft (see pylon structure between nacelle 134 and wing in fig. 1B), the assembly including thrust load pick-up rod (24) (see 344 in fig. 4B), wherein the assembly has a lubricant supply path (86) (see at 412, 408, and 414 in fig. 4A below), said path (86) passing through a hollow internal zone (88) (see fig. 4A below) of at least one of both thrust load pick-up rods (24) 344 (see par. 56 wherein the thrust link 344 in fig. 4B “doubles” as the pressure vessel 406 shown in fig. 4A below).  Karnofski further discloses the lubricant supply path (86) fluidly interconnected to an oil pump mounted on engine accessory gearbox (see fig. 4A below). Karnofski does not explicitly disclose the thrust load pick-up rod interconnecting the turbomachine to the pylon, the turbomachine having an inter-flow compartment (50) accommodating at least one lubricant tank (54), and the lubricant supply path fluidly interconnected to the tank (54).

    PNG
    media_image1.png
    545
    795
    media_image1.png
    Greyscale
[AltContent: textbox (hollow zone)][AltContent: connector][AltContent: connector][AltContent: arrow]
Ancuta teaches a thrust load pick-up rod 32 interconnecting a turbomachine 10 to a pylon 26 (see figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Karnofski with the thrust load pick-up rod interconnecting the turbomachine to the pylon as taught by Ancuta in order to facilitate supporting the engine and transferring thrust forces from the engine to the wing (see Ancuta abstract). 
Suciu teaches (see figs. 1 and 8) a turbomachine 10 having an inter-flow compartment (50) 46 accommodating at least one lubricant tank (54) 44, and a lubricant supply path fluidly interconnected to the tank (54) 44 (see path 74 in fig. 8 wherein oil tank 44 is interconnected with oil pump 76 wherein pump 76 is on accessory gearbox 38 as discussed in par. 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Karnofski in view Ancuta with the turbomachine having an inter-flow compartment accommodating at least one lubricant tank, and the lubricant supply path fluidly interconnected to the tank. as taught by Suciu in order to facilitate providing a lubrication reservoir in the core compartment as opposed to the in the fan nacelle thereby reducing the size of the fan nacelle and thus the overall diameter of the engine (see Suciu abstract).  Suciu applied to Karnofski in view of Ancuta results in the supply path taught by Karnofski being fluidly interconnected to the tank of Karnofski in view of Ancuta and Suciu as required by claim 1.
Regarding claim 2, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above. Karnofski further discloses a high pressure spool (108, 110 ,122) of the turbomachine.  Suciu applied to Karnofski in view of Ancuta in the claim 1 analysis above results in the lubricant tank is located upstream of a high pressure spool (see fig. 1 of Suciu showing majority of oil tank 44 upstream of high pressure compressor 30 with respect to the direction of air flow through the engine).
 Regarding claim 3, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above. Karnofski further discloses a front end (64) of the thrust load pick-up rods 344 is connected to an intermediate casing (28) (see fig. 4B below; it is noted that Ancuta teaches that the annotated structure in fig. 4B below is an intermediate casing, see “16” in fig. 2 of Ancuta) of the turbomachine, or to a stator element (102) of the turbomachine located downstream of the intermediate casing.

    PNG
    media_image3.png
    374
    487
    media_image3.png
    Greyscale
[AltContent: textbox (intermediate casing)][AltContent: arrow][AltContent: textbox (exhaust casing)][AltContent: arrow]
Regarding claim 4, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above. Karnofski further discloses a rear end (76) of the thrust load pick-up rods is arranged flush with a gas exhaust casing (22) of the turbomachine (see fig. 4B above; it is noted the term “flush” is interpreted as adjacent to in accordance with applicant fig. 1 and 2 wherein in the aft end 30 is adjacent to exhaust casing 22).
Regarding claim 7, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above.  Karnofski does not explicitly disclose the lubricant supply path (86) is partly defined by a supply duct (106) at least partly passing through said hollow internal zone (88) of the rod (24).
Suciu further teaches a lubricant supply path (see path 52, 60, 62 in fig. 5A) is partly defined by a supply duct (see embodiment of fig. 5B showing supply duct 152) at least partly passing through a hollow internal zone 158 of a strut 114 (if the duct 152 were not installed the hollow zone 158 extends upward at the location of duct 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Karnofski in view of Ancuta and Suciu with the lubricant supply path is partly defined by a supply duct at least partly passing through said hollow internal zone of the rod as further taught by Suciu in order to facilitate eliminating the need for additional tubing (see Suciu par. 43). This feature as applied to Karnofski in view of Ancuta and Suciu results in secure attachment of the ducts 412 and 414 to the thrust rod 344 taught by Karnofski (see figs. 4A and 4B of Karnofski).
Regarding claim 10, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above. Karnofski further discloses injecting lubricant via the supply path (86) passing through the hollow internal zone (88) of at least one of both thrust load pick-up rods (24).  See fig. 4A above showing lubricant injected from oil portion 408 that includes internal zone (see fig. 4A above) of thrust load pick-up rod 344 through duct 414 and into hydraulic motor 402.  Karnofski does not explicitly disclose a method for filling a lubricant tank of an assembly.
Suciu further teaches a method for filling (see fill tube 52 in fig. 2 that is used to supply oil to tank 44; see also fig. 8) a lubricant tank 44 of an assembly 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Karnofski in view of Ancuta and Suciu with filling a lubricant tank of an assembly as further taught by Suciu in order to facilitate supplying large amounts of oil for gas turbine systems including for the lubricant supply path taught by Karnofski (see Suciu par. 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnofski in view of Ancuta and Suciu, as applied to claim 1 above, and further in view of US Patent 5845483 (Petrowicz).
Regarding claim 8, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above. Karnofski does not explicitly disclose lubricant one-way means (96) arranged along the lubricant supply path (86), downstream of the thrust load pick-up rod (24).  
Petrowicz teaches a gas turbine (see fig. 2) and further teaches lubricant one-way means (96) 58c arranged along the lubricant supply path (86) (see supply path at 58c and 58b between lubricant supply accumulator 64, analogous to the oil portion 408 of thrust rod 344 of Karnofski in figs. 4A and 4B, and hydraulic motor 56B in fig. 2), downstream of the accumulator 64.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Karnofski in view of Ancuta and Suciu with lubricant one-way means arranged along the lubricant supply path (86), downstream of the thrust load pick-up rod as taught by Petrowicz in order to facilitate preventing back flow of lubricant into the thrust load pick-up rod of Karnofski in view of Ancuta and Suciu when the lubricant is being discharged (see Petrowicz col. 6, ll. 3-5). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnofski in view of Ancuta and Suciu, as applied to claim 1 above, and further in view of Pub. No. US 20090218006 A1 (Pisseloup).
Regarding claim 9, Karnofski in view of Ancuta and Suciu teach the current invention as claimed and discussed above.  Karnofski does not disclose the lubricant tank (54) is fitted with a lubricant level gauge system (98), and wherein the assembly further comprises a fill indicator (100) offset from the tank, and receiving signals emitted by the gauge system (98).
Pisseloup teaches a gas turbine (abstract) and further teaches a lubricant tank 1 is fitted with a lubricant level gauge system (sensor discussed in par. 3; or LED wires discussed in par. 18), and wherein the assembly further comprises a fill indicator (cockpit indicator in par. 5 that is connected to sensor via a transmitter discussed in pars. 3 and 5; or LED indicator 2 wherein LED wires detect oil level and then transmit signal of oil level to LED indicator as discussed in par. 18) offset from the tank, and receiving signals emitted by the gauge system (electrical signals transmitted to cockpit via transmission line pointed out in par. 3 providing signal to cockpit indicator; or LED signals transmitted via LED wires discussed in par. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Karnofski in view of Ancuta and Suciu with the lubricant tank is fitted with a lubricant level gauge system, and wherein the assembly further comprises a fill indicator offset from the tank, and receiving signals emitted by the gauge system as taught by Pisseloup in order to facilitate notifying engineers or pilots of low oil level so that oil tank can be filled (see pars. 3 and 5). 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art was found regarding “the lubricant supply path (86) is partly defined by a preferably flexible connector duct (92), connecting the lubricant tank (54) to a front end (64) of the thrust load pick-up rod (24), and in that wherein the lubricant supply path (86) is also partly defined by said hollow internal zone (88) extending between the front end (64) and a rear end (76) of this rod”.  The phrase “extending between” is interpreted as all along the rod in accordance with applicant specification p. 6, ll. 29-31. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
lubricant supply path extending through struts supporting a fan housing of a gas turbine: US 20080073154 11035294;
oil filler tube in core compartment: US 20190338674 20200025033 11274570; and
oil level gauge systems: 20130218399 20170211412.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741